DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 12/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a display device including a plurality of pixels arranged in a matrix, the display device comprising: a substrate; a first anode disposed on the substrate; and opaque conductive layers disposed between the substrate and the first anode, wherein the plurality of pixels include an opening pixel including a first anode arrangement region, a pinhole region located around the first anode arrangement region and surrounded by the first anode, and a first anode non-arrangement region including an exposed region located outside the first anode, and wherein the opaque conductive layers completely cover the exposed region and at least partially expose the pinhole region.
Claims 2-15 are allowed, because they depend from the allowed claim 1.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, a display device including a plurality of pixels arranged in a matrix, the display device comprising: a substrate; a first anode disposed on the substrate; and opaque conductive layers disposed between the substrate and the first anode, wherein the plurality of pixels include: an opening pixel including a first anode arrangement region, a pinhole region located around the first anode arrangement region and surrounded by the first anode, and a first anode non-arrangement region including an exposed region located outside the first anode; and a light blocking pixel adjacent to the opening pixel and including a second anode arrangement region and a second anode non-arrangement region located around the second anode arrangement region, and wherein the opaque conductive layers completely cover the exposed region of the first anode non-arrangement region and the second anode non-arrangement region, and at least partially expose the pinhole region.
Claims 17-20 are allowed, because they depend from the allowed claim 16.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yamazaki, PG Pub 2010/0007632, teaches a semiconductor device including a display portion that can precisely perform position detection at high speed, by which the position where a finger touches a display screen is detected.
	b. Lee et al., PG Pub 2018/0130857, teaches a display device includes a display pixel and a sensor pixel.
	c. Kim et al., US Patent No. 10,199,449, teaches a display device.
	d. Yoshii et al., US Patent No. 10,817,696, teaches a display device includes a base, a photosensor disposed on a surface of the base, a light emitting element disposed on the photosensor that includes a bottom electrode, an upper electrode and a light emitting layer interposed between the bottom electrode and the upper electrode, and a light condenser disposed on the light emitting element.
	e. Chae, PG Pub 2017/0185180, teaches a display devices incorporating a user-operated touch screen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895